Citation Nr: 1031975	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  10-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate his claim.  This case turns on whether 
he had the requisite qualifying service in the recognized 
guerillas.  In his notice of disagreement and substantive appeal, 
the appellant clearly articulated his contention that he served 
with a recognized guerilla unit because two other men in his same 
unit purportedly qualified for payments from the Filipino 
Veterans Equity Compensation Fund.  Moreover, he specifically 
provided documents in support of his claim.  He clearly is aware 
that relevant evidence in this case involves evidence that the 
unit in which he served was one recognized by the appropriate 
U.S. service department.

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing his 
claim, the Board finds that he has not been prejudiced by the 
failure to provide him with notice as to the information or 
evidence necessary to substantiate his claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of he and VA in 
obtaining that evidence.  The instant case involves the legal 
issue of whether his service qualifies for payment from a fund 
established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to his service.  He is well aware of 
the information and evidence necessary to substantiate his claim, 
and has not suggested that any pertinent outstanding evidence 
remains.  The Board consequently finds that he has not been 
prejudiced by VA's failure to notify him of the allocation of 
evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained a determination by the service department, 
and the appellant has submitted his service documents.   The 
Board notes that the United States Court of Appeals for the 
Federal Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008) that, in the context of a Dependency and Indemnity 
Compensation claim, where service department certification of a 
veteran's active service is required, an appellant is entitled to 
submit and receive consideration of new evidence concerning such 
service by the relevant service department.  The Federal Circuit 
in Capellan held that it was a violation of VA's duty to assist 
not to request service department review of additional or new 
documents or evidence provided by an appellant concerning a 
Veteran's active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

The Board finds that Capellan is not applicable in this case.  
Although the appellant submitted certain Philippine service 
documents (all but one of which post-dated his service by many 
years), none of those documents suggest that he served with a 
recognized guerilla unit.  In determining that the appellant did 
not serve with a recognized guerilla unit, the service department 
was aware of his contention that he served with a guerilla unit 
between 1944 and 1945.  The Philippine documents submitted by the 
appellant do not present any substantive change in the 
information before the service department at the time of the 
September 2009 determination.  The Board consequently finds that 
remand of the case for the service department to review the 
Philippine service documents is not warranted.  In this case, the 
appellant has neither disputed his recognized dates and type of 
service, nor presented additional evidence suggesting that he 
served during another period of service which would entitle him 
to the benefit he seeks.  Accordingly, Capellan does not require 
any further efforts by VA in the context of the current appeal. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2009).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that he served with an organized guerilla 
unit designated as 14th Infantry, 2nd Battalion, Company B.  He 
contends that this service qualifies him for the benefit sought 
because two other members of that unit have received the same 
benefit.  He does not allege any other type of qualifying 
service.

In connection with his claim he has submitted service documents 
generated by various Philippine government sources indicating 
that the appellant served with Company B of the 14th Infantry, 
2nd Battalion in 1945.  The documents acknowledge the appellant 
was a guerilla, but indicate "N/A" in the block for addressing 
whether the unit was a "recognized" one.  None of the documents 
submitted by the appellant suggest that he served in a unit 
associated with the U.S. Armed Forces.

In September 2009, the appropriate service department indicated 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in the 
service of the U.S. Armed Forces.

The Board initially notes that the Philippine service documents 
submitted by the appellant are not the type of service documents 
that suffice to establish his service.  He is claiming service in 
the recognized Guerilla units that served the U.S. Armed Forces, 
Far East, and none of those documents are from a U.S. service 
department.  In any event, the documents at most note that he 
served in a guerilla unit.  The Board finds it noteworthy that on 
one of the forms the area for describing whether the appellant's 
unit was a recognized unit is marked as "not applicable."

The Board acknowledges the appellant's contention that two 
persons who served with him have already received the benefit he 
now seeks.  Even if true, the service records of those 
individuals are not on file to verify either that they served 
with the appellant, or that they did not have other qualifying 
service.  In any event, the evidence in this case clearly shows 
that the appellant is not entitled to the benefit sought.   
 
To determine the nature of the appellant's service, VA contacted 
the service department, which in September 2009 certified that he 
did not have the type of service that would qualify him for 
payment from the Filipino Veterans Equity Compensation Fund.

In light of the service department's certification that the 
appellant did not have service with the recognized Guerillas, and 
as he neither contends nor does the evidence suggest that he had 
the other types of service qualifying him for payment from the 
Filipino Veterans Equity Compensation Fund, the Board finds that 
the preponderance of the evidence is against the claim; 
therefore, the claim must be denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


